t c summary opinion united_states tax_court john a seavey petitioner v commissioner of internal revenue respondent docket no 14217-03s filed date john a seavey pro_se carina j campobasso for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect during the years at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent's determination to proceed with collection of his income_tax liabilities of dollar_figure for dollar_figure for and dollar_figure for the issue for decision is whether the settlement officer abused her discretion in sustaining as an appropriate collection measure the filing of a notice_of_federal_tax_lien on petitioner's property and rights to property the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in southwest harbour maine at the time the petition was filed background petitioner filed a form_1040 u s individual_income_tax_return dated date for reflecting a tax_liability of dollar_figure in date respondent assessed additions to tax for late filing and failure_to_pay_tax of dollar_figure and dollar_figure respectively including interest petitioner's outstanding tax_liability for is dollar_figure as of the date of the filing of the notice_of_federal_tax_lien as interest is still accruing the amount due has increased petitioner has not made any payments toward his liability for petitioner timely filed a form 1040ez income_tax return for single and joint filers with no dependents for reflecting a tax of dollar_figure with a balance due of dollar_figure respondent credited petitioner's tax account for federal tax withholdings and excess fica of dollar_figure on date in date respondent assessed an addition_to_tax for failure_to_pay_tax of dollar_figure including interest petitioner's outstanding tax_liability for is dollar_figure at the time of filing of the notice_of_federal_tax_lien petitioner has not made any other_payments toward his liability for petitioner timely filed a form 1040a u s individual_income_tax_return for reflecting a tax of dollar_figure with a balance due of dollar_figure respondent credited petitioner's tax account for federal tax withholdings and excess fica of dollar_figure on date respondent also credited dollar_figure to petitioner's account for the immediate tax relief credit on date including interest petitioner's outstanding tax_liability for is dollar_figure at time of filing of the notice_of_federal_tax_lien petitioner has not made any other_payments toward his liability for respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and reflecting a balance due of dollar_figure petitioner replied by returning to respondent a form request for a collection_due_process_hearing petitioner's hearing in his request for a hearing petitioner alleged that he had attempted unsuccessfully to enter into a payment agreement to satisfy his outstanding liability the appeals_office sent him form 433-a collection information statement for wage earners and self-employed individuals to ascertain the feasibility of collection alternatives petitioner submitted some financial information and settlement officer jean frazier ms frazier held a telephone conference with petitioner during the conference petitioner informed ms frazier that he wanted to submit an offer_in_compromise ms frazier provided petitioner with form_656 offer_in_compromise oic and requested some additional information and documentation as well as an estimated_tax payment petitioner provided the information and documentation requested but failed to sign the oic and did not submit an estimated_tax payment ms frazier nevertheless reviewed the information petitioner provided and concluded that he had the ability to pay his tax_liability in full at this point petitioner began to dispute the underlying tax_liability ms frazier explained to petitioner that the tax_liability was based on returns petitioner had filed she gave petitioner transcripts of his tax accounts these transcripts reflected the tax_liabilities petitioner reported on his returns plus additions to tax interest and collection costs the parties were unable to resolve the matter and ms frazier issued a notice_of_determination sustaining respondent's notice_of_federal_tax_lien as the appropriate means of collecting petitioner's unpaid liabilities for and the petition the petition petitioner filed with this court covered tax years and because the notice_of_determination addressed only and respondent's motion to dismiss for lack of jurisdiction and to strike as to the remaining years was granted in his petition petitioner states i dispute the amounts i am being billed for some years are correct others the irs claim sic to be self-reported income taxes but which start out with a balance due of dollar_figure this has yet to be verified but accrues interest and penalties during certain years i was financially eligible for an offer_in_compromise but could not get my case reviewed i disagree with the determination discussion sec_6320 entitles a taxpayer to notice of the taxpayer's right to request a hearing after a notice of lien is filed by the commissioner in furtherance of the collection from the taxpayer of unpaid federal taxes the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner's intended collection activities including spousal defenses challenges to the appropriateness of the commissioner's intended collection action and alternative means of collection sec_6320 c c see 114_tc_604 114_tc_176 the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 pursuant to sec_6320 and sec_6330 petitioner was entitled to challenge the existence or amount of the underlying tax_liabilities for and at his appeals_office hearing if the validity of those underlying tax_liabilities is properly at issue the court reviews the matter de novo 122_tc_280 sego v commissioner supra pincite petitioner has failed to aver or prove facts sufficient to show error in the assessments indeed petitioner testified that he does not disagree with the amount of tax respondent determined he owes he disputes the fines and penalties assessed on the outstanding tax_liabilities sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted the addition_to_tax equal sec_5 percent for each month that the return is late not to exceed percent sec_6651 sec_6651 provides for an addition_to_tax for failure to pay taxes shown on a return on or before the payment due_date the addition_to_tax is one-half percent of the amount shown as tax on a return for each month or fraction thereof during which the failure to pay continues not exceeding percent in the aggregate sec_6651 the additions to tax under sec_6651 and do not apply however if the failure is due to reasonable_cause and not due to willful neglect 469_us_241 864_f2d_1521 10th cir affg 86_tc_492 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence united_states v boyle supra pincite willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner agrees that his return for was not filed timely and that he has not fully paid his tax_liabilities shown as due on the returns for the subject years petitioner has not produced any evidence that he had reasonable_cause or a lack of willful neglect in failing to timely file his return and failing to pay the taxes shown on his and returns petitioner has not alleged or proven that the settlement officer abused her discretion in finding that he had the ability to pay his tax_liabilities in full because petitioner has failed to present grounds on which this court could find that the settlement officer abused her discretion in sustaining the notice_of_federal_tax_lien on petitioner's property the court sustains respondent's administrative determination to proceed with collection against petitioner reviewed and adopted as the report of the small_tax_case division to reflect the foregoing a decision will be entered for respondent
